        CASE 0:20-cr-00154-WMW-TNL Doc. 35 Filed 12/10/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                           Case No. 20-cr-154 (WMW/TNL)

                      Plaintiff,

 v.                                                                ORDER

 Robert Lawrence Stace,

                      Defendant.


       This matter comes before the Court on Defendant Robert Lawrence Stace’s Motion

for Continuance of Motion Hearing (ECF No. 32). Defendant has also filed a Speedy Trial

Waiver (ECF No. 33) and a Statement of Facts in Support of Exclusion of Time Under the

Speedy Trial Act (ECF No. 34). Defendant requests that the criminal motions hearing

scheduled for December 10, 2020, be continued for 45 days, as he and his counsel need

additional time to discuss a plea agreement provided by the Government, including the

opportunity to speak via videoconference from the facility where he is detained. (ECF

Nos. 32, 34.) Defendant requests that this time be excluded from the computation of time

under the Speedy Trial Act. (ECF Nos. 32, 34.) The Government has not objected to

Defendant’s motion.

       As previously stated (see ECF No. 29 at 1-2), beginning on March 13, 2020, and

continuing thereafter, the Honorable John R. Tunheim, Chief District Judge for the United

States District Court for the District of Minnesota, has issued a series of General Orders in

connection with the COVID-19 pandemic, addressing, among other things, criminal


                                             1
          CASE 0:20-cr-00154-WMW-TNL Doc. 35 Filed 12/10/20 Page 2 of 4




proceedings and trials. 1 On November 24, 2020, Chief Judge Tunheim entered General

Order No. 22, which continues all in-person hearings, unless the presiding judge

determines that an in-person hearing is necessary, through January 31, 2021, and states that

no new criminal trial may commence before February 1, 2021. See generally In re:

Updated Guidance to Court Operations Under the Exigent Circumstances Created by

COVID-19, Gen. Order No. 22 (D. Minn. Nov. 24, 2020).

        General Order No. 22 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 22 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. .

        The Court inquired whether Defendant consented to conducting the criminal

motions hearing using videoconferencing. (ECF Nos. 12, 23.) Defendant indicated

through counsel that he consents to videoconferencing for the criminal motions hearing.

(ECF No. 26.) Consistent with the health and safety protocols of this Court and the facility




1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 19, which went into effect on September 26, 2020, and extends the Court’s authorization
to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
        CASE 0:20-cr-00154-WMW-TNL Doc. 35 Filed 12/10/20 Page 3 of 4




in which Defendant is detained, the criminal motions hearing will be held by

videoconference and continued to February 4, 2021.

       Therefore, pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice

served by granting such a continuance outweigh the best interests of the public and

Defendant in a speedy trial and such continuance is necessary to provide Defendant and

his attorney reasonable time necessary for effective preparation and to make efficient use

of the parties’ resources. Additionally, for the reasons addressed in General Order No. 22

and the well-documented concerns regarding COVID-19, the Court finds that, pursuant to

18 U.S.C. § 3161(h)(7)(A), the ends of justice served by granting the continuance outweigh

the best interests of the public and Defendant in a speedy trial. The Court further finds

that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice would result if time

were not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Defendant’s Motion for Continuance of Motion Hearing (ECF No. 32) is
          GRANTED.

       2. The period of time from December 2, 2020 through February 4, 2021, shall
          be excluded from Speedy Trial Act computations in this case.

       3. All responses to motions must be filed by January 25, 2021. D. Minn. LR
          12.1(c)(2).

       4. Any Notice of Intent to Call Witnesses must be filed by January 25, 2021. D.
          Minn. LR. 12.1(c)(3)(A).

       5. Any Responsive Notice of Intent to Call Witnesses must be filed by January
          28, 2021. D. Minn. LR 12.1(c)(3)(B).


                                             3
      CASE 0:20-cr-00154-WMW-TNL Doc. 35 Filed 12/10/20 Page 4 of 4




     6. The criminal motions hearing is continued to February 4, 2021, at 9:00 a.m.
        and will occur by ZOOMGOV videoconferencing technology.

     7. TRIAL:

           a. IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT: the
              following trial and trial-related dates are:

              All motions in limine and proposed voir dire and jury instructions are
              due in District Judge Wilhelmina Wright’s chambers at least 21 days
              before trial begins. Counsel are advised that a pretrial notice will issue
              that will include additional deadlines.

              A status conference must be held on February 9, 2021, at 11:00 a.m.
              before District Judge Wilhelmina Wright, in Courtroom 7A, Warren E.
              Burger Federal Building and U.S. Courthouse, 316 North Robert Street,
              SAINT PAUL, Minnesota.

              This case must commence trial on February 15, 2021, at 9:00 a.m.
              before District Judge Wright in Courtroom 7A, Warren E. Burger
              Federal Building and U.S. Courthouse, 316 North Robert Street, SAINT
              PAUL, Minnesota.

           b. IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
              related dates, will be rescheduled following the ruling on pretrial
              motions. Counsel must contact the Courtroom Deputy for District
              Judge Wright to confirm the new trial date.




Dated: December   10    , 2020                       s/Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota

                                              United States v. Stace
                                              Case No. 20-cr-154 (WMW/TNL)




                                          4
